940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elessar Merlyn TETRAMARINER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
Nos. 91-5224, 91-5324.
United States Court of Appeals, Sixth Circuit.
July 31, 1991.

Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Elessar Tetramariner appeals the district court's orders denying his motion for bail (appeal No. 91-5224) and 28 U.S.C. Sec. 2255 motion to vacate sentence (appeal No. 91-5324).  Tetramariner pled guilty to knowingly transporting or shipping sexually explicit photographs of a minor in interstate commerce in violation of 18 U.S.C. Sec. 2252a(1).  He received a three year sentence.  While he was serving that term, he was indicted, along with two others, for taking the photographs in question in violation of 18 U.S.C. Sec. 2251(a), and pled guilty to that offense.  He received a four year concurrent sentence.


3
In appeal No. 91-5224, Tetramariner claimed that he should have been released on bail pending disposition of his Sec. 2255 petition as he posed neither a threat to society nor a risk of flight.  In appeal No. 91-5324, he claimed that his motion to vacate sentence should be granted because the sentence imposed for the Sec. 2251 offense was in violation of his fifth amendment protection against double jeopardy.


4
The district court denied the motion for bail because the circumstances of the offense did not warrant such relief.  See Aronson v. May, 85 S. Ct. 3, 5 (1964).  In addition, the court denied Sec. 2255 relief as there was no double jeopardy violation.  See Grady v. Corbin, 110 S. Ct. 2084, 2086 (1990);  United States v. Martin Linen Supply Co., 430 U.S. 564, 569-70 (1977).


5
Tetramariner raises the same arguments on appeal.


6
Upon consideration, we conclude that the district court correctly denied the motion for release on bail for the reasons stated in its order entered January 31, 1991.  In addition, the district court correctly dismissed the motion to vacate sentence for the reasons stated in its order entered February 19, 1991.  Therefore, we affirm the orders of the district court.  Rule 9(b)(3), Rules of the Sixth Circuit.